                    IN THE UNITED STATES DISTRICT COURT FOR
                           THE SOUTHERN DISTRICT OF GEORGIA
                                      SAVANNAH DIVISION


MARIA ARENAS, individually and
in her capacity as heir and
representative of the Estate of
Richard Tavara,

        Plaintiff,

V.                                                             CASE NO. CV416-320


GEORGIA DEPARTMENT OF
CORRECTIONS; GEORGIA
CORRECTIONAL HEALTH CARE; MARK                                                                            /■—



SHELBY, in his individual
capacity; STANLEY WILLIAMS, in                                                                 'CJ

his individual capacity; and
MARVIN DICKSON, in his
individual capacity;

        Defendants.                                                                           cn
                                                                                              jr-




                                           ORDER


        Before the Court           is    Plaintiff's      Motion       for Reconsideration.

(Doc.     65. )     In      her     motion.      Plaintiff        asks        this     Court         to

reconsider part of its previous                   ruling       (Doc.    63)    dismissing her

negligence        claim     against       the   Georgia    Department          of    Corrections

("GDOC") .         (Doc.      65. )      Plaintiff        alleges        that        the      Court

incorrectly         found         that    Plaintiff s          ante     litem        notice      was

deficient because it failed to properly notify Defendant GDOC of

Plaintiff s         negligence          claim   based     on    the    conduct       of    certain

officers in response to Decedent Richard Tavara's suicide.                                    (Id. )

Plaintiff         contends     that      her    ante    litem    notice       was     sufficient
